department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc psi tl-n-1993-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel san francisco cc lm ctm sf from donna m young acting branch chief cc psi subject tl-n-1993-00 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend partnership foreign_partner domestic partner n1 n2 tl-n-1993-00 n3 n4 n5 n6 n7 n8 n9 n10 n11 n12 n13 date1 year1 year2 year3 year4 state country assets issues do partnership’s special allocations of tax items have substantial economic_effect so that they may be respected under sec_704 if the special allocations do not have substantial economic_effect how should partnership’s tax items be re-allocated may there be a re-allocation of partnership’s tax items pursuant to sec_482 conclusions further case development is required before it can be decided whether the special allocations at issue in this case have substantial economic_effect and relatedly whether partnership’s allocations of nonrecourse_deductions are in accordance with the partners’ interests in the partnership further case development is also required before it can be decided whether there can be a re-allocation of partnership’s tax items pursuant to sec_482 this memorandum discusses the known facts and applicable law in response to the issues presented fact sec_1 the sec_1_701-2 partnership anti-abuse rule overrides the sec_704 allocation rules however the sec_1_701-2 partnership anti-abuse rule is not at issue in this field_service_advice tl-n-1993-00 partnership was formed as a state general_partnership in year1 partnership is currently organized as a state limited_liability_company foreign_partner established in country in year has an established line_of_business as a lessor of assets having over dollar_figuren1 of assets at original cost under management the operations of partnership consist of purchasing assets which are manufactured by third parties to specifications determined by foreign_partner and leasing the assets foreign_partner has entered into a management agreement with partnership under which foreign_partner assumes responsibility for the leasing repair rent collection and other operations of partnership’s assets foreign_partner is compensated for these services in the annual amount of n2 percent of the acquisition_cost of assets under management domestic partner is the other partner of partnership foreign_partner owns a n3 percent interest in and is the managing member of domestic partner domestic partner was formed to serve as an entity through which parties may invest in up to dollar_figuren4 of assets which partnership acquired on date1 the relevant assets were originally purchased by foreign_partner in year3 and year4 and were placed on initial lease into the foreign_partner asset pool prior to being purchased by partnership to fund the purchase foreign_partner and domestic partner each made capital contributions to partnership equal to n5 percent of the dollar_figuren4 cost of the assets the remaining acquisition_cost and initial working_capital was funded through nonrecourse loans acquired by partnership the assets are depreciable_property and partnership depreciates the full cost of the assets over a six year life on a straight_line basis partnership’s partnership_agreement is drafted to comply with the regulations under sec_1_704-1 annual operating income or loss in the absence of an overriding special_allocation for a particular taxable_year is generally allocated n6 percent to foreign_partner and n7 percent to domestic partner with domestic partner receiving a larger amount as partnership’s gross operating margin increases from n8 percent asset disposition gains or losses are generally allocated n7 percent to foreign_partner and n6 percent to domestic partner with foreign_partner receiving a larger amount as partnership’s cumulative disposition net_cash_flow increases from n9 percent of the original equipment cost the partnership_agreement also contains special allocations that provide as follows i during years n10 all recourse deductions are allocated n7 percent to foreign_partner and n6 percent to domestic partner until domestic partner’s adjusted tax basis in its partnership_interest equals zero we find the wording of this allocation to be less than clear however it may be appropriate to interpret this language as only allocating recourse deductions to domestic partner up to the amount of that partner’s capital_contribution tl-n-1993-00 ii nonrecourse_deductions are allocated n7 percent to foreign_partner and n6 percent to domestic partner iii beginning in year n11 of the partnership gross rental income is allocated n7 percent to foreign_partner and n6 percent to domestic partner to the extent necessary to eliminate any recourse deficit in domestic partner’s capital_account iv beginning in year n12 of the partnership gross_income is allocated n6 percent to foreign_partner and n7 percent to domestic partner to the extent necessary to eliminate any recourse deficit in foreign partner’s capital_account v gross_income is allocated to each partner to the extent required by the minimum_gain_chargeback rule_of sec_1_704-2 and vi in the year of liquidation all income and gain is allocated to any partner with a deficit capital_account to the extent necessary to eliminate such deficit because of these special allocations domestic partner will be allocated n6 of partnership’s deductions which is a considerable amount due to the depreciation of the assets in the first few years of the partnership and will recognize n6 percent of partnership’s income in the last few years of the partnership foreign_partner on the other hand will be allocated n6 percent of partnership income in the first few years of the partnership and n6 percent of the losses in the last few years of the partnership approximately n13 percent of partnership’s income would be considered u s source income as such foreign_partner has a much lower effective_tax_rate than the investors in domestic partner and appears to be functionally indifferent to the large distributive_share of taxable_income the special_allocation scheme has the effect of front_loading deductions for the investors in domestic partner law and analysis issue do partnership’s allocations of tax items have substantial economic_effect so that they may be respected under sec_704 sec_704 of the internal_revenue_code provides that a partner’s distributive_share of income gain loss deduction or credit shall be determined by the partnership_agreement this general_rule is limited by sec_704 which states that a partner’s distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect tl-n-1993-00 sec_1_704-1 provides a two-part test for determining whether an allocation of income gain loss or deduction or item thereof to a partner has substantial economic_effect the first part of the test determines whether the allocation has economic_effect the second part determines whether the economic_effect of the allocation is substantial economic_effect sec_1_704-1 provides that in order for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners this means that in the event there is an economic benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive such economic benefit or bear such economic burden sec_1_704-1 provides that an allocation will have economic_effect if and only if throughout the full term of the partnership the partnership_agreement provides - for the determination and maintenance of the partners’ capital accounts in accordance with the rules of sec_1_704-1 upon liquidation of the partnership or any partner’s interest in the partnership liquidating distributions are required in all cases to be made in accordance with the positive capital_account balances of the partners as determined after taking into account all capital_account adjustments for the partnership taxable_year during which such liquidation occurs other than those made pursuant to this requirement and requirement of this paragraph b ii b by the end of such taxable_year or if later within days after the date of such liquidation and if such partner has a deficit balance in his capital_account following the liquidation of his interest in the partnership as determined after taking into account all capital_account adjustments for the partnership taxable_year during which such liquidation occurs other than those made pursuant to this requirement he is unconditionally obligated to restore the amount of such deficit balance to the partnership by the end of such taxable_year or if later within days after the date of such liquidation which amount shall upon liquidation of the partnership be paid to creditors of the partnership or distributed to other partners in accordance with their positive capital_account balances in accordance with requirement of this paragraph b ii b partnership’s agreement specifically article sec_11 and article sec_4 and b contains the three provisions required by sec_1 b ii b therefore partnership’s allocation scheme appears to have economic_effect however while the explicit terms of the agreement appear to meet the requirements for tl-n-1993-00 the allocations to have economic_effect the partnership_agreement includes all agreements among the partners whether oral or written sec_1_704-1 any evidence of a side agreement that negated the deficit_restoration_obligation for domestic partner would prevent the allocations at issue from having economic_effect substantiality in addition to having economic_effect a partnership’s allocations must also be substantial in order to be respected under sec_1_704-1 sec_1_704-1 provides that the economic_effect of an allocation is substantial if there is a reasonable possibility that the allocation will affect substantially the dollar amounts to be received by the partners from the partnership independent of tax consequences sec_1_704-1 and c describes two situations in which the economic_effect of an allocation is not substantial however even if an allocation is not described in sec_1_704-1 or c its economic_effect may be insubstantial under the general rules stated in sec_1_704-1 the allocations described in sec_1 b iii b shifting allocations are not similar to partnership’s allocations but the allocations described in sec_1_704-1 transitory allocations are similar to partnership’s allocations allocations are deemed to be shifting allocations where at the time the allocation becomes part of the partnership_agreement there is a strong likelihood that the net changes in the partners’ respective capital accounts for the taxable_year will not differ substantially from the net changes that would be recorded in the capital accounts for such year in the absence of such allocations and the total_tax liability of the partners will be less than if the allocations were not contained in the partnership_agreement as illustrated by sec_1_704-1 example shifting allocations involve offsetting allocations within the taxable_year the present case does not involve offsetting allocations within the same taxable_year and so the allocations will not be deemed to be shifting allocations transitory allocations involve offsetting allocations over a period of time if a partnership_agreement provides for the possibility that one or more allocations the original allocations will be largely offset by one or more other allocations the offsetting allocations and at the time the allocations become part of the partnership_agreement there is a strong likelihood that the net increases and decreases to the partners’ capital accounts will not differ substantially from the net increases and decreases to the partners’ capital accounts if the allocations were not contained in the partnership_agreement and the total_tax liability of the partners will be less than if the allocations were not contained in the partnership_agreement the economic_effect of the original allocations and offsetting allocations will not be substantial however the regulations provide that if at the time the allocations become part of the partnership tl-n-1993-00 agreement there is a strong likelihood that the offsetting allocations will not in large part be made within five years after the original allocations are made the original and offsetting allocations will not be insubstantial under sec_1_704-1 sec_1_704-1 also indicates that where the original and offsetting allocations will not be made within five years then it will be presumed that there is a reasonable possibility that the allocations will affect substantially the dollar amounts to be received by the partners from the partnership sec_1_704-1 example involves allocations that have economic_effect under sec_1_704-1 and that are substantial under sec_1_704-1 the partnership in the example which is formed by partners c and d leases machinery and enters into a 12-year lease with a financially secure corporation under which the partnership expects to have a net taxable loss in each of its first partnership taxable years due to cost_recovery deductions with respect to the machinery and net taxable_income in each of the following partnership taxable years in part due to the absence of such cost_recovery deductions the partnership_agreement further provides that partnership net taxable loss will be allocated percent to partner c and percent to partner d until such time as there is partnership net taxable_income and thereafter partner c will be allocated percent of such taxable_income until he has been allocated partnership net taxable_income equal to the partnership net taxable loss previously allocated to him the example concludes that even though there is a strong likelihood that the allocations of net taxable loss in taxable_year sec_1 through of the partnership will be largely offset by other allocations in partnership taxable years through and even if it is assumed that the total_tax liability of the partners in year sec_1 through will be less than if the allocations had not been provided in the partnership_agreement the economic_effect of the allocations is substantial under sec_1_704-1 this is because at the time such allocations became part of the partnership_agreement there was a strong likelihood that the allocations of net taxable loss in year sec_1 through would not be largely offset by allocations of income within years the allocation scheme in the present case involves allocations of partnership losses to domestic partner that will largely be offset by allocations of partnership income in future years however as in sec_1_704-1 example the offsetting allocations in the present case will not occur within the first five years after the original allocations are made therefore it is presumed that there is a reasonable possibility that the allocations will affect substantially the dollar amounts to be received by the partners from the partnership of course this presumption would not apply if there is any type of agreement that prevents domestic partner from bearing the economic loss if the value of the assets falls below the note balance notwithstanding the above discussion the economic_effect of an allocation still may not be substantial under the after-tax economic consequences test in sec_1 b iii a although sec_1_704-1 provides that an allocation that is not tl-n-1993-00 described in that section is presumed to have substantial economic_effect under the first sentence of sec_1_704-1 ie the allocation will affect substantially the dollar amounts to be received by the partners from the partnership the economic_effect of the allocation may still be insubstantial under the second sentence of sec_1 b iii a the second sentence of sec_1_704-1 provides that notwithstanding the first sentence the economic_effect of an allocation is not substantial if at the time the allocation becomes part of the partnership_agreement the after-tax economic consequences of at least one partner may in present_value terms be enhanced compared to such consequences if the allocation were not contained in the partnership_agreement and there is a strong likelihood that the after-tax economic consequences of no partner will in present_value terms be substantially diminished compared to such consequences if the allocation were not contained in the partnership_agreement in the present case the test in sec_1_704-1 will be met if it is found that domestic partner’s after-tax economic consequences are enhanced and foreign partner’s after-tax economic consequences are not substantially diminished domestic partner receives a time_value_of_money advantage from the timing differences in its allocations of partnership loss and income however by assuming a deficit_restoration_obligation domestic partner assumes the risk of economic loss in the event partnership fails to earn sufficient income to offset its large capital_account deficit as a result it may be that domestic partner’s after-tax economic consequences are not enhanced by the special allocations foreign_partner is allocated more income and fewer deductions in the first years of partnership than it would be allocated if the special allocations were not in the partnership_agreement as a result depending on whether it has other losses to offset its net_income from partnership foreign_partner will most likely pay more in u s tax under the special allocations than it would if they were not in the partnership_agreement however foreign_partner only pays u s tax on n13 percent of the income it receives from partnership as a result it may be that foreign partner’s after-tax economic consequences are not substantially diminished compared to such consequences if the special allocations were not in the partnership_agreement nonrecourse_deductions allocations of losses and deductions attributable to partnership nonrecourse liabilities nonrecourse_deductions cannot have economic_effect because the creditor alone bears any economic burden that corresponds to these allocations sec_1_704-2 thus nonrecourse_deductions must be allocated in accordance with the partners’ interests in the partnership id sec_1_704-2 provides a safe_harbor for determining whether allocations of nonrecourse_deductions are deemed to be in accordance with the partners’ interests in the partnership if the test is not satisfied the partners’ distributive shares of tl-n-1993-00 nonrecourse_deductions are determined under sec_1_704-1 according to the partners’ overall economic interests in the partnership sec_1_704-2 under sec_1_704-2 the following four requirements must be met throughout the full term of the partnership requirements and of sec_1_704-1 are satisfied ie capital accounts are maintained in accordance with b iv and liquidating distributions are required to be made in accordance with positive capital_account balances and requirement of either sec_1_704-1 or sec_1_704-1 is satisfied ie partners with deficit capital accounts have an unconditional deficit_restoration_obligation or agree to a qualified_income_offset beginning in the first taxable_year of the partnership in which there are nonrecourse_deductions and thereafter throughout the full term of the partnership the partnership_agreement provides for allocations of nonrecourse_deductions in a manner that is reasonably consistent with allocations of some other significant partnership_item attributable to the property securing the nonrecourse liabilities and those allocations have substantial economic_effect beginning in the first taxable_year of the partnership that it has nonrecourse_deductions or makes a distribution of proceeds of a nonrecourse_liability that are allocable to an increase in partnership minium gain and thereafter throughout the full term of the partnership the partnership_agreement contains a provision that complies with the minimum_gain_chargeback requirement of sec_1_704-2 and all other material allocations and capital_account adjustments under the partnership_agreement are recognized under sec_1_704-1 without regard to whether allocations of adjusted tax basis and amount_realized under sec_613a are recognized under sec_1_704-1 in the present case requirements and of sec_1_704-2 are satisfied in article sec_11 article sec_4 and article sec_4 of the partnership_agreement it is not clear whether requirement of sec_1_704-2 is satisfied because as discussed above it has not been determined whether any of partnership’s allocations have substantial economic_effect if sec_1_704-2 is satisfied partnership’s nonrecourse_deduction allocations are made in accordance with the partners’ interest in partnership and will not be reallocated under sec_1_704-1 if sec_1_704-2 is not satisfied the nonrecourse_deduction allocations are not made in accordance with the partners’ interests and must be reallocated issue if the special allocations do not have substantial economic_effect how should partnership’s tax items be re-allocated tl-n-1993-00 sec_1_704-1 provides that a partner’s interest in a partnership is the manner in which the partners have agreed to share the economic benefit or burden if any corresponding to the income gain loss deduction or credit or item thereof that is allocated the determination of a partner’s interest in a partnership shall be made by taking into account all facts and circumstances relating to the economic arrangement of the partners all partners’ interests in the partnership are presumed to be equal determined on a per capita basis however this presumption may be rebutted by the taxpayer or the irs by establishing facts and circumstances that the partners’ interests in the partnership are otherwise under sec_1_704-1 the following factors are considered in determining a partner’s interest in a partnership a the partners’ relative contributions to the partnership b the interests of the partners in economic profits and losses if different from that in taxable_income or loss c the interests of the partners in cash_flow and other non-liquidating distributions and d the rights of the partners to distributions of capital upon liquidation as discussed above it is not clear whether any of partnership’s items of deduction credit income or loss will need to be reallocated issue may there be a re-allocation of partnership’s tax items pursuant to sec_482 sec_1_704-1 provides in part that an allocation that is respected under sec_704 and this paragraph nevertheless may be reallocated under other provisions such as sec_482 this regulation goes on to state that the examples in paragraph b of this section concern the validity of allocations under sec_704 and this paragraph and except as noted do not address the effect of other sections or limitations on such allocations sec_482 provides in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or tl-n-1993-00 allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses the first requisite for applying sec_482 is that the taxes or income of two or more organizations trades_or_businesses be involved this phrase has been broadly construed thus sec_482 has been applied to reallocate income among corporate partners rodebaugh v commissioner tcmemo_1974_36 aff’d 518_f2d_73 6th cir another requisite for applying sec_482 to a transaction is that the transaction take place between two or more entities owned or controlled by the same interests this control requirement is like the first requirement construed very broadly sec_1_482-1 any kind of control whether direct or indirect and whether or not legally enforceable satisfies the control requirement id in addition arbitrary shifting_of_income or deductions raises a presumption of control id the regulations also state that control may exist as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose id thus under the regulations joint legal ownership or overlapping ownership is not required for unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is a common goal to shift income or deductions assuming the secretary has proven that the parties are controlled by the same interests he may distribute apportion or allocate deductions between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations trades_or_businesses sec_482 generally the commissioner’s determinations under sec_482 must be sustained absent an abuse_of_discretion 88_tc_252 the taxpayer must demonstrate that commissioner’s determinations are arbitrary capricious or unreasonable in order for the courts to set_aside the commissioner’s determinations id further case development is required before it can be decided whether there can be a re-allocation of partnership’s tax items pursuant to sec_482 case development hazards and other considerations the service’s position is not strong the facts seem to support a ruling that partnership’s allocations have substantial economic_effect under sec_1_704-2 it is not disputed that the allocations have economic_effect the only question is whether the economic_effect is substantial the allocations in the present scheme largely offset each other over time but they do not meet the definition of transitory allocations under for purposes of sec_482 the term evasion of taxes is synonymous with tax_avoidance 80_tc_34 tl-n-1993-00 sec_1_704-1 because the off-setting allocations are not made within years the allocations may be substantial under the after-tax economic consequences test in sec_1_704-1 because the after-tax economic consequences of domestic partner may not be enhanced by these special allocations domestic partner has a deficit_restoration_obligation under the partnership_agreement and its capital_account will have a much greater deficit than if the special allocations were not in the partnership_agreement the economic risk to domestic partner that it may be obligated to restore the deficit in its capital_account makes it difficult to conclude that domestic partner’s after-tax economic consequences may be enhanced compared to what its after-tax economic consequences would be if the special allocations were not in the partnership_agreement it may be possible to conclude that partnership’s allocations do not have substantial economic_effect if there is evidence showing that domestic partner’s deficit_restoration_obligation really does not subject domestic partner to economic risk examples of such evidence includes domestic partner and foreign_partner are commonly controlled entities if so the controlling party is the party who is actually subject_to a risk of economic loss and the leasing agreements are structured in such a way that a party other than domestic partner assumes the risk of nonpayment for example assume partnership leases the assets to foreign_partner and foreign_partner then leases the assets to third parties in this scenario the risk is shifted from domestic partner to foreign_partner facts like the ones in the above two situations or any other facts that indicate that domestic partner’s deficit_restoration_obligation does not create a real economic risk to domestic partner may allow the service to determine that domestic partner’s after-tax economic consequences are enhanced by the special allocations for purposes of sec_1_704-1 specifically it may be worthwhile to look for hold harmless agreements or other side agreements between domestic partner and foreign_partner also an analysis of foreign partner’s historic_business experience particularly with similar partnership arrangements as well as trends in the asset leasing industry would be relevant to an inquiry as to the likelihood that domestic partner could be called upon to make additional capital contributions even if it is determined that domestic partner’s after-tax economic consequences are enhanced the service may be unable to find that foreign partner’s after-tax consequences are not substantially diminished the special allocations cause foreign_partner to have more taxable_income than it would if the special allocations were not in the partnership_agreement foreign_partner only pays u s income_tax on n13 percent of partnership income it is allocated and while it is possible that a partner’s after-tax economic consequences are not substantially diminished when it tl-n-1993-00 pays slightly more in taxes than it would without the allocation see sec_1_704-1 example more information is needed about foreign partner’s total_tax liability before this determination may be made for example in year foreign_partner was able to use losses from other sources to offset most of its u s source income from partnership we would like to know if this is typical for every taxable_year of foreign_partner the principal facts regarding possible application of sec_482 are the same as those related to the issue of substantial economic_effect if the partnership_allocations lack substantial economic_effect there would seem to be a strong basis for concluding that the allocations result in evasion of taxes or in a failure clearly to reflect income so that re-allocations may be made under sec_482 if the other conditions for its application are established if the further factual development that is suggested does not support the conclusion that the partnership_allocations lack substantial economic_effect then the field may wish to consider seeking a further field_service_advice on whether re- allocations may be made under sec_482 please call catherine moore at if you have any further questions by donna m young acting branch chief branch associate chief_counsel passthroughs special industries
